                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LOREN L. LEISER,

                              Plaintiff,
       v.                                                           Case No. 20-cv-0123-bhl


KIRA LABBY, et al.,

                              Defendants.


                                   DECISION AND ORDER


       Plaintiff Loren Leiser is representing himself in this 42 U.S.C. §1983 action. He is

proceeding on Eighth Amendment claims based on allegations that Defendants were deliberately

indifferent to his back pain. Dkt. No. 11. On May 10, 2021, the Court granted Darlene Wilkey’s

motion for summary judgment on the ground that Leiser failed to exhaust the available

administrative remedies. Dkt. No. 83. Leiser filed a motion for reconsideration. Dkt. No. 87. He

asserts that the Court should have denied Wilkey’s motion because she failed to comply with Civil

L. R. 56(b)(1)(C), which requires a moving party to file “a statement of proposed material facts as

to which the moving party contends there is no genuine issue and that entitle the moving party to

a judgment as a matter of law.”

       In its decision, the Court noted Wilkey’s failure to comply with the local rules, stating,

“[w]hile her failure to comply with this requirement would be sufficient grounds for the outright

denial of the motion—an outcome the Court will entertain in the future—for purposes of the

present motion, the Court will exercise its discretion and address the motion on the merits.” Dkt.

No. 83 at 1, n. 1 (emphasis in original). General L. R. 83(f) states that the Court may impose
sanctions on any party who fails to comply with a local rule and clarifies that “[t]he Local Rules

are intended to be enforced primarily upon the Court’s own initiative.” And the Seventh Circuit

has repeatedly concluded that litigants are not “entitled to expect strict enforcement” of the local

rules “by district judges.” Stevo v. Frasor, 662 F.3d 880, 887 (7th Cir. 2011). Instead, “it is clear

that the decision whether to apply the rule strictly or to overlook any transgression is one left to

the district court’s discretion.” Id. (citations omitted). The Court will deny Leiser’s motion.

       THEREFORE, IT IS ORDERED that Leiser’s motion for reconsideration (Dkt. No. 87)

is DENIED.

       Dated at Milwaukee, Wisconsin this 28th day of May, 2021.

                                              BY THE COURT:

                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2
